Citation Nr: 0209733	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-46 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injuries sustained in a September 1985 motor 
vehicle accident, while in the line of duty and not the 
result of the appellant's willful misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel 




INTRODUCTION

The appellant served on active duty from November 1978 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio disallowing the reopening of the 
appellant's claim for service connection for residuals of 
injuries sustained in a car accident on the basis that no new 
and material evidence had been submitted.  The Board entered 
a decision in this case on September 30, 1997.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter, "the Court")).  In April 1999, 
the Office of General Counsel for VA, on behalf of the 
Secretary (Appellee), filed a motion to remand and to stay 
proceedings.  In an Order, dated on July 16, 1999, the Court 
granted the Appellee's Motion and vacated the September 1997 
decision by the Board.  The case was remanded to the Board 
for compliance with the directives stipulated in the motion.  

As set forth in the April 1999 Motion, the bases for the 
remand centered around the issue that in the September 1997 
decision, the Board declined to reopen the appellant's claim 
of entitlement to service connection for residuals of 
injuries he sustained in a September 1985 motor vehicle 
accident, on the basis of its determination that no new and 
material evidence had been presented since the last final 
disallowance of the claim.  However, after the Board issued 
its decision in the instant case, the United States Court of 
Appeals for the Federal Circuit, in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), held that the Court erred in adopting 
the "material evidence" test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  155 F.3d at 1363-64.  
According to the Motion, the Board's September 1997 
determination that the appellant had not presented new and 
material evidence in the instant case relied squarely on the 
Colvin test invalidated by the Federal Circuit.  

In April 2000, the Board adjudicated the claim according to 
the standard articulated in 38 C.F.R. § 3.156(a).  The Board 
again denied the request to reopen the claim.  The Board 
noted that there was no prejudice to the veteran in the 
adjudication of his claim since the standard articulated in 
38 C.F.R. § 156(a) is less stringent than the one announced 
in Colvin.  See Fossie v. West, 12 Vet. App. 1 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran again appealed to the Court.  In January 2001, 
the parties (the veteran and the VA Secretary) filed a joint 
motion with the Court, requesting that the April 2000 Board 
decision be vacated and the case remanded for action in 
accordance with the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Forshey 
v. Gober, 226 F.3d 1299 (Fed. Cir. 2000), withdrawn by sub. 
nom. Forshey v. Prinicipi, 239 F.3d 114 (Fed. Cir. 2001).  In 
the January 2001 joint motion, the parties also requested 
that the Board provide reasons or bases to reconcile its 
contradictory conclusions that: 1) the additional evidence 
submitted was "nonduplicative and probative to the issue of 
whether the veteran was intoxicated on the evening of the 
accident."  (See September 1997 Board decision); and 2) the 
same evidence did "not bear directly and substantially upon 
the subject matter now under consideration. . . whether the 
appellant was intoxicated at the time of his accident."  
(See April 2000 Board decision).  The Board observes that 
both the September 1997 and April 2000 Board decisions have 
been vacated by the Court in the July 1999 and January 2001 
orders.  As a consequence, the Court's orders to vacate the 
September 1997 and April 2000 decisions had the legal effect 
of nullifying the previous adjudications of the appellant's 
claim by the Board.  Therefore, given such nullification, 
these two Board decisions no longer exist for the purpose of 
determining whether new and material evidence has been 
submitted to reopen the claim of service connection for 
residuals of injuries sustained in a September 1985 motor 
vehicle accident, while in the line of duty and not the 
result of the appellant's willful misconduct.  Accordingly, 
in view of these legal consequences, it would be futile to 
now address what has been deemed to be contradictory 
conclusions concerning matters that have been vacated by the 
Court.

The Board notes that the issue on appeal has been variously 
characterized. The appellant's representative, in an informal 
brief dated in August 1997, characterized the issue as 
whether new and material evidence has been submitted to 
reopen the claim for service connection for disabilities 
received in an automobile accident.  However, the decision 
from which this appeal ensues confirmed the Board's April 
1993 determination that the appellant's injuries sustained in 
a September 1985 motor vehicle accident were incurred in the 
line of duty.  As the appellant's notice of disagreement 
specifically indicated dissatisfaction with the RO's denial 
of disability compensation for his service-connected spinal 
cord injury, which was based on a finding of willful 
misconduct, and the appellant desires reconsideration of the 
misconduct finding solely for purposes of receiving 
disability compensation, the Board believes that the issue on 
appeal is most appropriately identified as noted on the first 
page of this decision.


FINDINGS OF FACT

1.  In an April 1993 decision, the Board denied the claim of 
whether the appellant's injuries sustained in a September 6, 
1985 motor vehicle accident were incurred in the line of 
duty.  In that decision, the Board concluded that the 
appellant's intoxication due to alcohol was the proximate 
cause of the motor vehicle accident, and that the injuries 
sustained by him in the motor vehicle accident on September 
6, 1985, were the result of his own willful misconduct.

2.  The evidence added to the record since the Board's April 
1993 decision includes a lay statement from the appellant's 
mother, dated in April 1993, a statement from Trooper A.S., 
dated in July 1994, private medical records from the Trigg 
County Hospital, dated in September 1985, and a private 
medical record from the Vanderbilt University Medical Center, 
dated in September 1985.

3.  The evidence received since the April 1993 Board decision 
is either cumulative or redundant, and it does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether the appellant's injuries 
sustained in the September 1985 motor vehicle accident were 
incurred in the line of duty and not the result of his 
willful misconduct, and more specifically, whether the 
appellant was intoxicated at the time of his accident); and, 
when considered alone or together with all of the evidence, 
both old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

The evidence received since the April 1993 Board decision 
that determined the appellant's injuries sustained in a 
September 6, 1985 motor vehicle accident were due to his 
willful misconduct and were not incurred in the line of duty, 
which is final, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 511(a), 5108, 7103(a), 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans' Claims Assistance Act of 2000

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as 
amended).

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim of entitlement 
to service connection for residuals of injuries sustained in 
a September 1985 motor vehicle accident, while in the line of 
duty and not the result of the appellant's willful misconduct 
was received in February 1996, which is well in advance of 
August 29, 2001, the implementing and amended regulations, as 
noted above, do not apply for the purpose of determining 
whether the appellant in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id; cf. 
Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
appellant's February 1996 request to reopen his claim of 
service connection for residual of injuries sustained in a 
September 1985 motor vehicle accident, while in the line of 
duty and not the result of the appellant's willful 
misconduct.  38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45,620 (to be codified at 38 C.F.R. § 3.159(b)).

In this regard, the record reflects that the appellant in 
this case has received notification regarding the type of 
evidence needed to reopen his claim.  The July 1996 
determination, and the October 1996 statement of the case, 
which have been furnished during the pendency of this appeal, 
addressed the law and the evidentiary shortcomings to the 
appellant's claim to reopen.  Moreover, in the Court's orders 
of July 1999 and January 2001, and as articulated in the 
joint motions dated in April 1999 and January 2001, the 
appellant and his accredited representative (attorney) were 
fully apprised that new and material evidence that addressed 
the matter of the appellant's intoxication at the time of the 
accident was needed to reopen the appellant's claim.  In this 
context, the appellant and his representative were afforded 
an opportunity to submit additional evidence in support of 
his claim, which they did throughout the course of this 
appeal.  Further, in more recent VA correspondence dated in 
April 2001, both the appellant and his representative were 
again advised that additional argument and evidence in 
support of the appellant's appeal could be submit, in which 
additional argument was received at the Board in July 2001.  
The information of record is sufficiently contemporaneous 
with the appellant's appeal to determine to whether the 
evidence submitted is sufficient to reopen his previously 
denied claim for service connection for residuals of injuries 
sustained in a September 1985 motor vehicle accident, while 
in the line of duty and not the result of the appellant's 
willful misconduct.  Thus, upon review of the record, the 
Board is satisfied that the evidence that is necessary for a 
fair adjudication of the issue on appeal has been properly 
developed and associated with the claims file.  Therefore, 
the adjudication of this appeal, without further development 
or remand to the RO for initial consideration under the new 
law, poses no risk of prejudice the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  New and Material Evidence

Factual Background

In an April 1993 decision, the Board denied the claim of 
whether the appellant's injuries sustained in a September 6, 
1985 motor vehicle accident were incurred in the line of 
duty.  This decision was predicated on findings that the 
appellant's blood-alcohol content, taken approximately six 
hours after the September 6, 1985 motor vehicle accident, was 
.216 mg/dl; and that the appellant's intoxication due to 
alcohol was the proximate cause of the motor vehicle 
accident.  Thus, the Board concluded that the injuries 
sustained by the appellant in the motor vehicle accident on 
September 6, 1985, were the result of his own willful 
misconduct.

Pertinent evidence which was of record when the Board 
rendered it's decision in April 1993 consisted of the 
appellant's service records, including the hospital records 
from the Vanderbilt University Medical Center; lay statements 
from the appellant's mother, Mrs. S.R., dated in May 1988; 
and a medical statement from C.W.H., M.D., Medical Advisor of 
the Board, dated in June 1992.  

The appellant's service records include a Police Accident 
Traffic Report.  This report shows that on September 6, 1985, 
the appellant was involved in an automobile accident on 
[redacted] near Cadiz, Kentucky.  A diagram of the 
accident scene showed that the appellant's car dropped off of 
the east shoulder of [redacted].  The appellant then lost 
control of his vehicle and crossed [redacted], hitting a tree 
on the west side.  The investigating officer noted that the 
primary cause of the accident was driver inattention.  He 
also indicated that there were no apparent vehicular or 
environmental contributing factors.  According to the 
records, after the accident, the appellant was taken to the 
Trigg County Hospital and subsequently, he was transferred to 
the Vanderbilt University Medical Center.  According to the 
Vanderbilt records, on September 6, 1985 at 9:39 p.m., a 
blood alcohol test was administered.  The test revealed a 
blood alcohol concentration of .216 percent by weight.  The 
Vanderbilt records reflect that the appellant underwent a 
tracheostomy and percutaneous gastrostomy placement, and upon 
his discharge, he was diagnosed with a C2 fracture with 
spinal cord injury.  

According to the appellant's service records, after the 
appellant's accident, a line-of-duty investigation was 
conducted.  In this regard, a statement, dated in August 
1986, shows that the appellant had enrolled in the Alcohol 
and Drug Abuse Prevention and Control Program (ADAPCP) on 
July 9, 1984.  At that time, the appellant had recently 
received a Driving While Intoxicated (DWI) citation and had 
spent four days in jail.  According to the statement, 
following the appellant's July 1984 enrollment, he was 
treated on an outpatient basis in group and couples 
counseling until a bed became available in August 1984.  The 
appellant then actively participated in a treatment program 
at Fort Gordon, and after successful completion of the 
residential phase of treatment, he and his wife were enrolled 
in a couples' group at the Fort Campbell ADAPCP.  From 
December 1984 until the appellant's release in August 1985, 
the appellant experienced occasional episodes of drinking, 
followed by significant periods of abstinence.  According to 
the statement, at the time of the appellant's release, he was 
drinking episodically when depressed.  

A statement from the appellant's wife, Mrs. R.R., dated in 
December 1986, shows that at that time, Mrs. R. stated that 
on the day of the accident, she and the appellant had had an 
argument over his upcoming Korean tour of duty.  Mrs. R. 
indicated that she was against his leaving because he had 
just completed a Drug and Alcohol Program, and she knew that 
he became depressed when he was separated from his family.  
She noted that she was worried that he would start drinking 
again if he was alone and away from her and their children.  
According to Mrs. R., the appellant stated that he had to go 
to Korea and that there was very little chance of getting his 
orders changed.  Mrs. R. noted that at approximately 3:30 
p.m., the appellant left in an "extremely upset mood."  
Mrs. R. indicated that the appellant had stated that he 
needed to get out by himself and calm down, and that a nice 
long drive would help.  According to Mrs. R., as far as she 
knew, the appellant had not consumed alcohol on the day of 
the accident.  

The appellant's service medical records include a statement 
from A.G., M.D., of the VA Medical Center (VAMC) in 
Cleveland, dated in April 1986.  At that time, Dr. G. 
indicated that the appellant was currently on the Spinal Cord 
Injury Service at the Cleveland VAMC.  Dr. G. stated that the 
appellant was a C-2 level quadriplegic who was ventilator 
dependent and on gastrostomy tube feeding.  According to Dr. 
G., the appellant was totally and permanently disabled.  In 
regards to the appellant's automobile accident, Dr. G. noted 
that records did not indicate evidence of alcohol or drugs at 
the time of the injury.  Dr. G. revealed that the appellant 
was unable to make a statement himself because of his 
ventilator dependence.  The records also include a Report of 
Investigation, dated in August 1986.  The Report shows that 
at that time, the Department of the Army determined that the 
appellant was driving while intoxicated on the day of his 
motor vehicle accident, and as such, his injuries, sustained 
in the September 1985 accident were not in the line of duty 
and were the result of willful misconduct on his part.  

In a correspondence from the appellant's mother, Mrs. S.R., 
to the President of the United States, dated in May 1988, 
Mrs. R. stated that in 1985, the appellant was involved in an 
automobile accident while he was on active duty.  Mrs. R. 
indicated that at present, he was paralyzed from the neck 
down and could not breathe on his own.  Mrs. R. noted that 
the Army and the VA had denied the appellant his disability 
pension on the basis that he was drinking at the time of the 
accident.  According to Mrs. R., the appellant had not had a 
drinking problem prior to his entrance into the military.  
Mrs. R. revealed that the appellant started drinking when he 
went overseas, and that following his arrival back in the 
United States, he sought treatment to "get himself 
straightened out."  She stated that after the appellant's 
successful treatment, he would only drink when he was 
severely depressed.  Mrs. R. noted that prior to the 
appellant's accident, he was depressed because he was being 
sent to Korea without his wife and children.  According to 
Mrs. R., the appellant did not remember anything about the 
day of the accident.  Mrs. R. indicated that he was very 
upset, so it was "possible" that he was drinking.  Mrs. R. 
reported that in her opinion, the Army was "responsible" 
due to the facts above.  

In another statement was completed by Mrs. R., she stated 
that according to the police report, someone was right behind 
the appellant at the time of the accident and that the 
appellant was not speeding or swaying on the road.  Mrs. R. 
indicated that the appellant "just all of a sudden" went 
off the road which, in her opinion, indicated that something 
went wrong.  Mrs. R. noted that according to the appellant, 
he believed that he was stooping down to change a tape in his 
car at the time of the accident.  

A medical statement from C.W.H., M.D., Medical Advisor of the 
Board, dated in June 1992, shows that at that time, Dr. H. 
stated that the Board had requested that he provide an 
opinion concerning the appellant's blood-alcohol level, 
recorded as .216 mg/dl on September 6, 1985 at 9:39 p.m. at 
Vanderbilt Hospital, and any effects that medication 
administered might have had on the blood-alcohol measurement 
report.  Dr. H. indicated that medications recorded on the 
Vanderbilt discharge summary were Neosynephrine drip and 
Solu-Medrol, with cimetidine coverage.  Dr. H. noted that 
Neosynephrine drip solution was in sterile water with benzyl 
alcohol as preservative.  According to Dr. H., Solu-Medrol 
was a water soluble solution with 8.8 milligrams benzyl 
alcohol as a preservative, and cimetidine for intravenous use 
was in 0.9 percent sodium chloride solution, without 
preservative.  

In Dr. H.'s July 1992 statement, Dr. H. reported that the 
appellant's accident occurred at 15:47 on September 6, 1985.  
The appellant was then admitted to the Vanderbilt Hospital, 
and a blood alcohol was drawn at 21:39, September 6, 1985, 
and reported as .216 mg/dl.  According to Dr. H., the blood 
sample drawn at the Vanderbilt Hospital was obtained some six 
hours following the accident at an unknown time in relation 
to the intravenous (I.V.) medication.  Dr. H. stated that 
there was no ethyl alcohol in any of the I.V. medications, 
and a very small amount of benzyl alcohol as a preservative 
was in the neosynephrine and the Solu-Medrol.  It was Dr. 
H.'s opinion that assuming a liberal estimate of three vials 
of Solu-Medrol, which would have contained 8.8 milligrams 
times three or 26.4 milligrams of benzyl alcohol, and 
applying the estimated body volume of 42,000 milliliters, 
that would have resulted in an insignificant blood-alcohol 
concentration of 0.06 milligrams per dl, in addition to the 
.216 milligrams per dl reported.  In addition, Dr. H. 
indicated that when the Neosynephrine was administered as an 
I.V. drip, it was diluted and resulted in an insignificant 
blood-alcohol concentration.  Thus, Dr. H. concluded that the 
I.V. medication administered to the appellant did not 
significantly or materially influence the blood-alcohol 
determination of value.  

In connection with the appellant's February 1996 request to 
reopen his claim, the pertinent evidence submitted since the 
Board's April 1993 decision includes a correspondence from 
the appellant's mother, dated in April 1993, a statement from 
Trooper A.S., dated in July 1994, private medical records 
from the Trigg County Hospital, dated in September 1985, and 
a private medical record from the Vanderbilt University 
Medical Center, dated in September 1985.  

In April 1993, the appellant's mother, Mrs. R., submitted a 
correspondence, stating that the appellant's medical benefits 
had been previously denied on the basis that he was 
intoxicated at the time of his accident.  Mrs. R. indicated 
that she and the appellant's representative believed that VA 
had no basis for that determination.  According to Mrs. R., 
at the time of the accident, the appellant was changing a 
tape in his car.  

A statement from Trooper A.S., dated in July 1994, indicates 
that, with reference to the accident involving the appellant, 
there was no evidence of alcohol at the scene of the 
accident.  Trooper S. further stated that he never came in 
contact with the appellant.

Private medical records from the Trigg County Hospital 
include an Ambulance Report.  This report shows that on 
September 6, 1985 at 15:35, a call was received regarding the 
appellant's accident.  According to the Report, the ambulance 
arrived at the scene at 15:47 and medical attention was 
given.  The records further reflect that the appellant was 
brought to the Trigg County Hospital, with an obvious head 
injury.  Upon his discharge, he was diagnosed with the 
following: (1) fracture dislocation at C2, (2) skull 
fracture, (3) possible fracture of left zygoma, (4) multiple 
lacerations, and (5) fracture of the right medial malleolus.  
According to the record, the appellant was subsequently 
transferred to the Vanderbilt University Medical Center. 

In September 1995, the RO received a private medical record 
from the Vanderbilt University Medical Center, dated on 
September 7, 1985.  The record shows that at that time, the 
appellant's residual injuries from his automobile accident 
were evaluated.  


Analysis

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Here, the record 
reflects that the April 1993 Board decision, which was before 
an expanded Reconsideration Section of the Board, replaced 
the Board decision of February 1990 and constitutes the final 
decision by the Board.  Id.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in April 1993.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Under the laws administered by VA, an injury or disease 
incurred or aggravated during a period of active duty 
generally is regarded to be in the line of duty unless such 
injury or disease results from the veteran's own willful 
misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m), (n).  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct. 38 
C.F.R. § 3.301(c)(2).

In the instant case, the appellant contends, in essence, that 
he was not intoxicated at the time of his automobile accident 
on September 6, 1985.  He maintains that his accident was 
caused by his trying to change a tape.  In this regard, lay 
statements are considered to be competent evidence when 
describing a sequence of events or the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, the record does not reflect that the appellant 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that he was not intoxicated at the 
time of the accident is not competent evidence.  In any 
event, since the evidence that was before the Board in April 
1993 suggested these same asserted facts, including the 
statement that his accident may have been caused by changing 
a cassette tape while driving, the Board determines that the 
appellant's lay statements are merely cumulative of evidence 
that was already considered by the Board in 1993.  Since such 
evidence is not "new" evidence within the meaning of 
38 C.F.R. § 3.156(a), it does not provide a basis for 
reopening.

The same analysis also applies to the lay statement submitted 
by the appellant's mother, Mrs. R.  In her statement, she 
maintains that based on what she saw in the car, she believes 
that the appellant's motor vehicle accident was caused by his 
trying to change a tape, and not by alcohol consumption.  
This evidence, as set forth in her statement, was not of 
record at the time the Board reviewed the claim in 1993.  
Such evidence would seem to add a new allegation by 
corroborating the claimed basis for the accident, namely the 
appellant's changing of a tape while driving.  However, there 
is no indication in the record at the time of the Board's 
1993 decision that there were any passengers in the car with 
the appellant when the accident occurred.  In fact, according 
to the official reports on file in 1993, there were no 
witnesses to the accident as the appellant was the sole 
person involved in a single-vehicle accident.  Thus, Mrs. R. 
was not an eyewitness to the scene of the appellant's 
accident and, as such, she had no actual knowledge of how the 
accident came to exist.  Therefore, any opinion regarding 
what actions or sequence events caused the accident is 
outside the scope of her competence.  Cf. King v. Brown, 5 
Vet. App. 19, 21 (1993) (holding that the credibility of a 
statement may not be presumed when the asserted fact is 
beyond the competence of the person making the assertion).  
But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(implicitly holding that evidence which falls outside of 
scope of ones competence cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992), as to determinations of whether evidence is new 
and new material for purposes of reopening a claim).  
Likewise, it is well to observe that to the extent Mrs. R.'s 
statement implies that the appellant was not intoxicated at 
the time of the accident, which is a medical question, she is 
again not competent to offer such a medical opinion.  
Espiritu, supra.  Accordingly, such evidence cannot serve as 
a basis for reopening.

Turning to the statement from Trooper A. S., dated in July 
1994, private medical records from the Trigg County Hospital, 
dated in September 1985, and private medical record from the 
Vanderbilt University Medical Center, dated in September 
1985, these pieces of evidence are all "new" in that they 
were not of record at the time of the Board's denial in April 
1993.  However, upon a review of this evidence, the private 
medical records from the Trigg County Hospital, dated in 
September 1985, and private medical record from the 
Vanderbilt University Medical Center, dated in September 
1985, merely show the nature and severity of the appellant's 
injuries and the extent of his treatment following the motor 
vehicle accident.  Since these medical facts were of record 
and previously considered by the Board in 1993, they are 
cumulative in nature and thus do not constitute "new" 
evidence within the meaning of 38 C.F.R. § 3.165(a).  

In addition, the Board recognizes that in the July 1994 
statement from Trooper S., he indicated that with reference 
to the accident involving the appellant, there was no 
evidence of alcohol at the scene of the accident.  However, 
the Board observes that Trooper S. further stated that he 
never came in contact with the appellant, thereby indicating 
that he did not have the occasion to either examine or 
evaluate the appellant's sobriety at the time of the 
accident.  While the statement from Trooper S. addresses the 
question of whether there was any visible evidence of alcohol 
debris at the scene of the accident, his statement does not 
address the question of whether the appellant was intoxicated 
at the time of the accident.  Thus, to extent that Trooper 
S.'s statement implies that the appellant had not consumed 
alcohol at the time of accident, such implication, in light 
of his comment that he never came in contact with the 
appellant, is outside the scope of his competence and, hence, 
is insufficient to provide a basis for reopening.  LeShore, 
King, and Justus, all supra.

Because the evidence submitted since the Board rendered its 
April 1993 decision, when viewed in conjunction with the 
other evidence of record, does not tend to offer a competent 
opinion as to either the cause of the accident or the 
veteran's sobriety at the time of the accident, or to 
indicate that the accident was caused by some factor other 
than the appellant's intoxication, it is merely cumulative 
and redundant and has no significant effect upon the facts 
previously considered.  As such, it is not "new" and 
"material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim of 
entitlement to service connection for residuals of injuries 
sustained in a September 1985 motor vehicle accident, while 
in the line of duty and not the result of the appellant's 
willful misconduct.  38 U.S.C.A. § 5108.

Lastly, as noted in the introduction, the Court granted the 
parties' January 2001 joint motion for remand.  Citing 
Forshey v. Gober, 226 F.3d. 1299 (Fed.Cir. 2000), the joint 
remand provided that the Board was to apply the evidentiary 
standard of clear and convincing evidence to rebut the 
presumption of service connection afforded a veteran under 
38 U.S.C.A. § 105.  It was noted in the motion that in 
February 1990, the Board determined that the veteran's 
injuries were not suffered in the line of duty, and as a 
result his appeal for entitlement to service connection for 
those injuries was denied.  It was also noted that the case 
was again decided by the Board in April 1993.  At that time, 
the Board stated that: 

"Based on the preponderance of the 
evidence, we find that the injuries 
incurred on September 6, 1985, in the 
motor vehicle accident were the result of 
the appellant's own willful misconduct.  
Accordingly, we find that those injuries 
were not incurred in the line of duty, 
and the appeal is denied."

In Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (en 
banc), the Federal Circuit, in reviewing the matter on 
appeal, affirmed the decision by the Court of Appeals for 
Veterans Claims, in Forshey v. West, 12 Vet. App. 71 (1998), 
which implicitly found that the preponderance of the evidence 
was sufficient to rebut the presumption of service connection 
afforded a veteran under 38 U.S.C.A. § 105.

In reaching this decision, the Board acknowledges that it is 
bound by the doctrine of the law of the case.  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-56 (1895).  An exception 
to the law of the case doctrine arises, however, out of the 
fact that the law of the case, "must yield to an intervening 
change in controlling law between the date of the first and 
the subsequent consideration of the question."  Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  In affirming the Court of 
Appeals for Veterans Claim decision in Forshey v. West, the 
Federal Circuit in effect determined that the legal standard 
for rebutting the presumption of service connection under 
38 U.S.C.A. § 105 is by the preponderance of the evidence.  
Forshey v. Principi, 284 F.3d 1335 (Fed.Cir 2002) (en banc).  
The Board has no recourse but to follow the intervening law 
promulgated after the opinion issued in this matter.  See, 
e.g., Winslow v. Brown, 8 Vet. App. 469, 474 (1996).  

ORDER

New and material having not been submitted, service 
connection for residuals of injuries sustained in a September 
1985 motor vehicle accident, while in the line of duty and 
not the result of the appellant's willful misconduct, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

